DETAILED ACTION
This office action is in response to amendment filed on September 10th, 2021. This action is made Final. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	
Response to Amendment
The amendment filed on September 10th, 2021 has been entered. Claims 1-20 remain pending in the application. Applicant’s amendment to the claims have overcome 112f interpretation previously set forth in the Non-Final Office Action mailed on June 10th, 2021. Previous double patenting rejection has been withdrawn in view of Applicant’s amendment.

Response to Arguments
Applicant’s arguments with respect to the 103 rejection of claim 1 has been considered but are moot in view of new ground of rejection necessitated by Applicant’s amendment.

Claim Objections
Claim 1 – 4, 8 – 11, 15 - 18 objected to because of the following informalities:  
Claim 1, line 8 – 11 should read “transmitting, by the one or more processors, one or more tuning parameters from a computer-implemented cloud-based health monitoring system, the one or more tuning parameters including a threshold level that is adjustable by the computer-implemented cloud-based health monitoring system based on the digitized APU data.” Examiner suggests Applicant to further amend the limitation “cloud-based health monitoring system” 
Claim 8, line 11 – 14 should read “transmitting one or more tuning parameters from a computer-implemented cloud-based health monitoring system, the one or more tuning parameters including a threshold level that is adjustable by the computer-implemented cloud-based health monitoring system based on the digitized APU data.” Examiner suggests Applicant to further amend the limitation “cloud-based health monitoring system” appears throughout claim 8 – 11 to be “the computer-implemented cloud-based heath monitoring system” as introduced in claim 8, line 11 – 14.
Claim 15, line 10 - 13 should read “transmitting, by the one or more processors, one or more tuning parameters from a computer-implemented cloud-based health monitoring system, the one or more tuning parameters including a threshold level that is adjustable by the computer-implemented cloud-based health monitoring system based on the digitized APU data.” Examiner suggests Applicant to further amend the limitation “cloud-based health monitoring system” appears throughout claim 15 - 18 to be “the computer-implemented cloud-based heath monitoring system” as introduced in claim 15, line 10 - 13.

 Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 


Claim 1, 7 - 8, 14 - 15 are rejected under 35 U.S.C. 103 as being unpatentable over Watson et al. (Publication No. US 20200204464 A1; hereafter Watson) in view of Jordan, Patric (US Publication No. US 20190019354 A1; hereafter Jordan) in further view of Guilley et al. (Publication No. US 20210004461 A1; hereafter Guilley).

Regarding to claim 1, Watson teaches a computer-implemented method for generating maintenance recommendation for [[an auxiliary power unit (APU)]], the method comprising: 
	collecting, by one or more processors, raw data of [[an APU]] avionics system; 
([Par. 0067], “The method begins with a step 200 of receiving the avionics data that is generated by the avionics systems 52, as discussed above. This avionics data is received through an avionics interface60. Again, the avionics data is understood to be a stream of chronologically sequenced data elements” wherein the “avionics system” could be any system of an aircraft including the APU)

transmitting, by the one or more processors, the [[digitized APU]] data to an edge node; 
([Par. 0053 - 0054], “The recording controller 76 is also connected to the aforementioned vehicle subsystem interface, e.g., the avionics interface 60 and/or the direct sensor interface 66 to receive vehicle operational parameters therefrom in the form of the raw avionics data stream 72. The dynamic variable filter 78 of the recording controller 76 is understood to selectively pass, or otherwise output a filtered avionics data stream 82 comprised of selected data of different aircraft operational parameters that are derived from the raw avionics data stream 72”) where it is interpreted as the avionics data is received by the avionics interface, then is transmitted to the recording controller 76 for processing and filtering. The “recording controller 76” reads on the “edge node”)
	transmitting, by the one or more processors, one or more tuning parameters from a computer-implemented cloud-based health monitoring system, the one or more tuning parameters including a threshold level that is adjustable by the cloud-based health monitoring system based on the [[digitized APU]] data ;
([Par. 0068], “in a step 202b, off board filter parameters may be received from the remote monitoring station 74, and particularly the remote filter analyzer thereof, mentioned above. It is understood that the off board filter parameters are generated from the avionics data stream 92 transmitted by other aircrafts 10 in the vicinity, in addition to the aircraft 10 on which the system 70 is installed” wherein the “filter parameters” reads on the “tuning parameters”

[Par. 0060], “the filter parameters 84 may be revised, and thresholds for when data is reported, the frequency of data acquisition, sampling, or reporting maybe adjusted”)

	applying, by the one or more processors at the edge node, an algorithm that analyzes the [[digitized APU]] data using the one or more tuning parameters to capture elements of the [[digitized APU]] data that indicate an [[APU]] health concern; ([Par. 0069], “step 204 of applying a variable filter to the raw avionics data stream 72 to generate the filtered avionics data stream 82. The specific filter applied is understood to be based upon the filter parameters 84, which may be defined as off board or onboard depending on whether the remote monitor receiver 88 or the local monitor 86 generated the same”)  and 
	transmitting, by the one or more processors, the captured elements indicating the true [[APU]] health concern to the cloud-based health monitoring system.  
([Par. 0069], “with the filter applied accordingly, the method proceeds to a step 206 of transmitting the filtered avionics data stream 82 to the remote monitoring station 74” 

[Par. 0058], “during periods of turbulence, a pertinent set of aircraft operational parameter data is transmitted to the remote monitoring station 74 at a greater rate. In another example, when certain aircraft sensors 64 are activated, detecting such situations as smoke within the cabin, fasten seat belt lights being on, or when cabin decompression is detected, all aircraft operational parameter data may be transmitted to the remote monitoring station 74 for subsequent incident analysis”)

Watson teaches to analyze data to capture elements that indicate avionics system’s health concern as described above, but does not explicitly disclose to collect avionics data including data of an APU; processing, by the one or more processors, the raw data into digitized APU data.

However, Jordan teaches to collect avionic data including data of an APU ([Par. 0015], “The disclosed methods, systems, and apparatus collect APU usage data via an onboard data recording device (e.g., an on-aircraft recording device (OARD) or Quick Access Recorder (QAR)) that communicates APU usage data to a data center for integration with other data sources such as supplemental location data, ambient temperature, and aircraft status (operational or maintenance)”; [Par. 0017], “The DAS system monitors, records, and reports the APU usage on/off times and operating durations. The DAS system may also collect and report locations of APU operation, aircraft operational state, APU operating parameters, such as fuel flow, exhaust gas temperature (EGT), air conditioning pack status, and cabin temperature data”); processing, by the one or more processors, the raw data into digitized APU data ([Par. 0023], “Data 114 that DAU 108 receives from APU 104 represents or can be processed to determine the operating state of APU 104 (“on” or “off”) when DAU 108 is turned on and operating” wherein the data indicating the operating state of APU (“on” and “off”) is digital (“1” and “0”). In a case if the collected data usage of the APU exceeds a threshold, it could indicate excessive use and raising health concern of the APU). The processed APU not only indicates the on/off status but also APU operating parameter as described in [Par. 0017].)



The combination of Waston and Jordan teaches to use an algorithm at the edge node (the recording controller 76) to filter the avionics data collected from avionics system (data of an APU) using off-board filter parameter received from a remote monitoring station to monitor health concern of the avionics system as described above, but does not explicitly disclose the filtering algorithm includes storing, by the one or more processors, the [[digitized APU]] data [[that indicate the APU health concern]] in a buffer; applying, by the one or more processors, a clustering technique including a support vector machine to the [[APU]] data in the buffer to distinguish a true [[APU]] health concern from intermittent or false-positive [[APU]] health concerns, wherein a stop timer is -2-Application No.: 16/569,967 Attorney Docket No.: 00194-0178-00000used to end the application of the clustering technique after a pre-determined time period has elapsed.

However, Guilley teaches the filtering algorithm includes storing, by the one or more processors, the [[digitized APU]] data [[that indicate the APU health concern]] in a buffer; ([Par. 0025 – 0027], “The input memory block may comprise an input memory element for storing an input data generated using a stimuli generator, the first data path being configured to propagate data from the input memory element to a buffer element which buffers the data propagated through the initial delay chain”)

applying, by the one or more processors, a clustering technique including a support vector machine to the [[APU]] data in the buffer to distinguish a true [[APU]] health concern from intermittent or false-positive [[APU]] health concerns ([Par. 0038], “In some embodiments, the analysis unit may comprise a classifier configured to classify alarms as false or true positives from digitized bit outputs provided by the set of digital sensors. The classifier may implement a machine learning algorithm chosen in a group comprising Support Vector Machines, Random Forests, Bayes, Rotation Forest, multi boost algorithm, and the clustering algorithm”), wherein a stop timer is -2-Application No.: 16/569,967 Attorney Docket No.: 00194-0178-00000used to end the application of the clustering technique after a pre-determined time period has elapsed.  ([Par. 0039], “In some embodiments, the classifier may be configured to built an attack classification model by performing a first learning phase and a second learning phase, the first learning phase comprising determining the sensor outputs using one or more integrated circuits, determining the sensor outputs in different operational conditions, and determining the sensor outputs over a predefined learning time interval. The second learning phase may comprise performing one or more attacks to an integrated circuit.” Wherein the “predefined learning time interval” of the learning process reads on the duration of the “stop timer”.)
 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the combination of Watson and Jordan to incorporate the teaching of Guilley. The modification would have been obvious because by using a classifier that implements a machine learning algorithm such as clustering algorithm to analyze the received digitized data, it allows the system to classify alarms as false or positives from the digitized data that will improve the credibility of the analyzed data that will be transmitted to the remote monitoring station.  
	

Regarding to claim 7, the combination of Watson, Jordan and Guilley teaches the method of claim 1.
Watson further teaches wherein the edge node is one of a discrete unit on an aircraft or integrated with airplane condition monitoring system (ACMS) (Figure 3, the “recording controller 76” reads on the “edge node”).

Regarding to claim 8, Watson teaches a computer-implemented system for generating maintenance recommendation for [[an auxiliary power unit (APU)], the computer-implemented system comprising: 
	a memory having processor-readable instructions stored therein; ([Par. 0033], “memory 56 in which such instructions are stored”) and 
	at least one processor configured to access the memory and execute the processor-readable instructions ([Par. 0033], “the IFEC system 18 is a computer or data processing device thatexecutes pre-programmed instructions to generate outputs in response to inputs. Accordingly, there is a processor 54, as well as a memory 56 in which such instructions are stored”), which when executed by the processor configures the processor to perform functions for: 
collecting raw data of an [[APU]] avionics system;  ([Par. 0067], “The method begins with a step 200 of receiving the avionics data that is generated by the avionics systems 52, as discussed above. This avionics data is received through an avionics interface60. Again, the avionics data is understood to be a stream of chronologically sequenced data elements” wherein the “avionics system” could be any system of an aircraft including the APU)

transmitting the [[digitized APU]] data to an edge node; ([Par. 0053 - 0054], “The recording controller 76 is also connected to the aforementioned vehicle subsystem interface, e.g., the avionics interface 60 and/or the direct sensor interface 66 to receive vehicle operational parameters therefrom in the form of the raw avionics data stream 72. The dynamic variable filter 78 of the recording controller 76 is understood to selectively pass, or otherwise output a filtered avionics data stream 82 comprised of selected data of different aircraft operational parameters that are derived from the raw avionics data stream 72”) where it is interpreted as the avionics data is received by the avionics interface, then is transmitted to the recording controller 76 for processing and filtering. The “recording controller 76” reads on the “edge node”)
24Attorney Docket No.: 00194-0178-00000 
		transmitting one or more tuning parameters from a cloud-based health monitoring system, the one or more tuning parameters including a threshold level that is adjustable by the cloud-based health monitoring system based on the [[digitized APU]] data; 
([Par. 0068], “in a step 202b, off board filter parameters may be received from the remote monitoring station 74, and particularly the remote filter analyzer thereof, mentioned above. It is understood that the off board filter parameters are generated from the avionics data stream 92 transmitted by other aircrafts 10 in the vicinity, in addition to the aircraft 10 on which the system 70 is installed” wherein the “filter parameters” reads on the “tuning parameters”

[Par. 0060], “the filter parameters 84 may be revised, and thresholds for when data is reported, the frequency of data acquisition, sampling, or reporting maybe adjusted”)

applying, at the edge node, an algorithm that analyzes the [[digitized APU]] data using the one or more tuning parameters to capture elements of the [[digitized APU]] data that indicate an APU health concern; ([Par. 0069], “step 204 of applying a variable filter to the raw avionics data stream 72 to generate the filtered avionics data stream 82. The specific filter applied is understood to be based upon the filter parameters 84, which may be defined as off board or onboard depending on whether the remote monitor receiver 88 or the local monitor 86 generated the same”)   and 
		transmitting the captured elements indicating the true [[APU]] health concern to the cloud-based health monitoring system. 
([Par. 0069], “with the filter applied accordingly, the method proceeds to a step 206 of transmitting the filtered avionics data stream 82 to the remote monitoring station 74”)

[Par. 0058], “during periods of turbulence, a pertinent set of aircraft operational parameter data is transmitted to the remote monitoring station 74 at a greater rate. In another example, when certain aircraft sensors 64 are activated, detecting such situations as smoke within the cabin, fasten seat belt lights being on, or when cabin decompression is detected, all aircraft operational parameter data may be transmitted to the remote monitoring station 74 for subsequent incident analysis”).

Watson teaches to analyze data to capture elements that indicate avionics system’s health concern as described above, but does not explicitly disclose to collect avionics data including data of an APU; processing, by the one or more processors, the raw data into digitized APU data.

However, Jordan teaches to collect avionic data including data of an APU ([Par. 0015], “The disclosed methods, systems, and apparatus collect APU usage data via an onboard data recording device (e.g., an on-aircraft recording device (OARD) or Quick Access Recorder (QAR)) that communicates APU usage data to a data center for integration with other data sources such as supplemental location data, ambient temperature, and aircraft status (operational or maintenance)”; [Par. 0017], “The DAS system monitors, records, and reports the APU usage on/off times and operating durations. The DAS system may also collect and report locations of APU operation, aircraft operational state, APU operating parameters, such as fuel flow, exhaust gas temperature (EGT), air conditioning pack status, and cabin temperature data”); processing, by the one or more processors, the raw data into digitized APU data ([Par. 0023], “Data 114 that DAU 108 receives from APU 104 represents or can be processed to determine the operating state of APU 104 (“on” or “off”) when DAU 108 is turned on and operating” wherein the data indicating the operating state of APU (“on” and “off”) is digital (“1” and “0”). In a case if the collected data usage of the APU exceeds a threshold, it could indicate excessive use and raising health concern of the APU). The processed APU not only indicates the on/off status but also APU operating parameter as described in [Par. 0017].)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify Watson to incorporate the teaching of Jordan. The modification would have been obvious because by digitizing the collected APU data, it allows the digitized data to be compatible to be analyzed by the filter parameters received from the remote monitoring station. 

The combination of Waston and Jordan teaches to use an algorithm at the edge node (the recording controller 76) to filter the avionics data collected from avionics system (data of an APU) using off-board filter parameter received from a remote monitoring station to monitor health concern of the avionics system as described above, but does not explicitly disclose the filtering algorithm includes storing, by the one or more processors, the [[digitized APU]] data [[that indicate the APU health concern]] in a buffer; applying, by the one or more processors, a clustering technique including a support vector machine to the [[APU]] data in the buffer to distinguish a true [[APU]] health concern from intermittent or false-positive [[APU]] health concerns, wherein a stop timer is -2-Application No.: 16/569,967 Attorney Docket No.: 00194-0178-00000used to end the application of the clustering technique after a pre-determined time period has elapsed.

However, Guilley teaches the filtering algorithm includes storing, by the one or more processors, the [[digitized APU]] data [[that indicate the APU health concern]] in a buffer; ([Par. 0025 – 0027], “The input memory block may comprise an input memory element for storing an input data generated using a stimuli generator, the first data path being configured to propagate data from the input memory element to a buffer element which buffers the data propagated through the initial delay chain”)

applying, by the one or more processors, a clustering technique including a support vector machine to the [[APU]] data in the buffer to distinguish a true [[APU]] health concern from intermittent or false-positive [[APU]] health concerns ([Par. 0038], “In some embodiments, the analysis unit may comprise a classifier configured to classify alarms as false or true positives from digitized bit outputs provided by the set of digital sensors. The classifier may implement a machine learning algorithm chosen in a group comprising Support Vector Machines, Random Forests, Bayes, Rotation Forest, multi boost algorithm, and the clustering algorithm”), wherein a stop timer is -2-Application No.: 16/569,967 Attorney Docket No.: 00194-0178-00000used to end the application of the clustering technique after a pre-determined time period has elapsed.  ([Par. 0039], “In some embodiments, the classifier may be configured to built an attack classification model by performing a first learning phase and a second learning phase, the first learning phase comprising determining the sensor outputs using one or more integrated circuits, determining the sensor outputs in different operational conditions, and determining the sensor outputs over a predefined learning time interval. The second learning phase may comprise performing one or more attacks to an integrated circuit.” Wherein the “predefined learning time interval” of the learning process reads on the duration of the “stop timer”.)
 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the combination of Watson and Jordan to incorporate the teaching of Guilley. The modification would have been obvious because by using a classifier that implements a 

Claim 14 describe limitations for a computer-implemented system that are similar to the limitation for the method of claim 7. Therefore, claim 14 is rejected under 35 USC § 103 for the same reason as described above. 

Regarding to claim 15, Watson teaches a non-transitory computer-readable medium containing instructions for generating maintenance recommendation for an [[auxiliary power unit (APU)]], the non- transitory computer-readable medium storing instruction that, when executed by at least one processor, configure the at least one processor to perform: ([Par. 0066], “software modules/applications with instructions executed by the processor 54 … These software instructions may be stored in a non-transitory computer readable medium and may perform various methods of streaming aircraft operational parameters from one or more avionics systems”) 
collecting, by one or more processors, raw data of an [[APU]] avionics system; ([Par. 0067], “The method begins with a step 200 of receiving the avionics data that is generated by the avionics systems 52, as discussed above. This avionics data is received through an avionics interface60. Again, the avionics data is understood to be a stream of chronologically sequenced data elements” wherein the “avionics system” could be any system of an aircraft including the APU)

	
transmitting, by the one or more processors, the [[digitized APU]] data to an edge node; 
([Par. 0053 - 0054], “The recording controller 76 is also connected to the aforementioned vehicle subsystem interface, e.g., the avionics interface 60 and/or the direct sensor interface 66 to receive vehicle operational parameters therefrom in the form of the raw avionics data stream 72. The dynamic variable filter 78 of the recording controller 76 is understood to selectively pass, or otherwise output a filtered avionics data stream 82 comprised of selected data of different aircraft operational parameters that are derived from the raw avionics data stream 72”) where it is interpreted as the avionics data is received by the avionics interface, then is transmitted to the recording controller 76 for processing and filtering. The “recording controller 76” reads on the “edge node”)
 
	transmitting, by the one or more processors, one or more tuning parameters from a computer-implemented cloud-based health monitoring system, the one or more tuning parameters including a threshold level that is adjustable by the cloud-based health monitoring system based on the digitized APU data; 
([Par. 0068], “in a step 202b, off board filter parameters may be received from the remote monitoring station 74, and particularly the remote filter analyzer thereof, mentioned above. It is understood that the off board filter parameters are generated from the avionics data stream 92 transmitted by other aircrafts 10 in the vicinity, in addition to the aircraft 10 on which the system 70 is installed” wherein the “filter parameters” reads on the “tuning parameters”)

[Par. 0060], “the filter parameters 84 may be revised, and thresholds for when data is reported, the frequency of data acquisition, sampling, or reporting maybe adjusted”)
 
	applying, by the one or more processors at the edge node, an algorithm that analyzes the [[digitized APU]] data using the one or more tuning parameters to capture elements of the digitized APU data that indicate an [[APU]] health concern; ([Par. 0069], “step 204 of applying a variable filter to the raw avionics data stream 72 to generate the filtered avionics data stream 82. The specific filter applied is understood to be based upon the filter parameters 84, which may be defined as off board or onboard depending on whether the remote monitor receiver 88 or the local monitor 86 generated the same”)   and 
	transmitting, by the one or more processors, the captured elements indicating the true [[APU]] health concern to the cloud-based health monitoring system. 
([Par. 0069], “with the filter applied accordingly, the method proceeds to a step 206 of transmitting the filtered avionics data stream 82 to the remote monitoring station 74”)

[Par. 0058], “during periods of turbulence, a pertinent set of aircraft operational parameter data is transmitted to the remote monitoring station 74 at a greater rate. In another example, when certain aircraft sensors 64 are activated, detecting such situations as smoke within the cabin, fasten seat belt lights being on, or when cabin decompression is detected, all aircraft operational parameter data may be transmitted to the remote monitoring station 74 for subsequent incident analysis”)

Watson teaches to analyze data to capture elements that indicate avionics system’s health concern as described above, but does not explicitly disclose to collect avionics data including data of an APU; processing, by the one or more processors, the raw data into digitized APU data.

However, Jordan teaches to collect avionic data including data of an APU ([Par. 0015], “The disclosed methods, systems, and apparatus collect APU usage data via an onboard data recording device (e.g., an on-aircraft recording device (OARD) or Quick Access Recorder (QAR)) that communicates APU usage data to a data center for integration with other data sources such as supplemental location data, ambient temperature, and aircraft status (operational or maintenance)”; [Par. 0017], “The DAS system monitors, records, and reports the APU usage on/off times and operating durations. The DAS system may also collect and report locations of APU operation, aircraft operational state, APU operating parameters, such as fuel flow, exhaust gas temperature (EGT), air conditioning pack status, and cabin temperature data”); processing, by the one or more processors, the raw data into digitized APU data ([Par. 0023], “Data 114 that DAU 108 receives from APU 104 represents or can be processed to determine the operating state of APU 104 (“on” or “off”) when DAU 108 is turned on and operating” wherein the data indicating the operating state of APU (“on” and “off”) is digital (“1” and “0”). In a case if the collected data usage of the APU exceeds a threshold, it could indicate excessive use and raising health concern of the APU). The processed APU not only indicates the on/off status but also APU operating parameter as described in [Par. 0017].)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify Watson to incorporate the teaching of Jordan. The modification would have been obvious because by digitizing the collected APU data, it allows the digitized data to be compatible to be analyzed by the filter parameters received from the remote monitoring station. 

The combination of Waston and Jordan teaches to use an algorithm at the edge node (the recording controller 76) to filter the avionics data collected from avionics system (data of an APU) using off-board filter parameter received from a remote monitoring station to monitor health concern of the avionics system as described above, but does not explicitly disclose the filtering algorithm includes storing, by the one or more processors, the [[digitized APU]] data [[that indicate the APU health concern]] in a buffer; applying, by the one or more processors, a clustering technique including a support vector machine to the [[APU]] data in the buffer to distinguish a true [[APU]] health concern from intermittent or false-positive [[APU]] health concerns, wherein a stop timer is -2-Application No.: 16/569,967 Attorney Docket No.: 00194-0178-00000used to end the application of the clustering technique after a pre-determined time period has elapsed.

storing, by the one or more processors, the [[digitized APU]] data [[that indicate the APU health concern]] in a buffer; ([Par. 0025 – 0027], “The input memory block may comprise an input memory element for storing an input data generated using a stimuli generator, the first data path being configured to propagate data from the input memory element to a buffer element which buffers the data propagated through the initial delay chain”)

applying, by the one or more processors, a clustering technique including a support vector machine to the [[APU]] data in the buffer to distinguish a true [[APU]] health concern from intermittent or false-positive [[APU]] health concerns ([Par. 0038], “In some embodiments, the analysis unit may comprise a classifier configured to classify alarms as false or true positives from digitized bit outputs provided by the set of digital sensors. The classifier may implement a machine learning algorithm chosen in a group comprising Support Vector Machines, Random Forests, Bayes, Rotation Forest, multi boost algorithm, and the clustering algorithm”), wherein a stop timer is -2-Application No.: 16/569,967 Attorney Docket No.: 00194-0178-00000used to end the application of the clustering technique after a pre-determined time period has elapsed.  ([Par. 0039], “In some embodiments, the classifier may be configured to built an attack classification model by performing a first learning phase and a second learning phase, the first learning phase comprising determining the sensor outputs using one or more integrated circuits, determining the sensor outputs in different operational conditions, and determining the sensor outputs over a predefined learning time interval. The second learning phase may comprise performing one or more attacks to an integrated circuit.” Wherein the “predefined learning time interval” of the learning process reads on the duration of the “stop timer”.)
 
.  

Claim 2 - 4, 9 - 11, 16 - 18 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Watson, Jordan and Guilley in view of Richter et al. (Publication US 20170039785 A1; hereafter Richter).
Regarding to claim 2, the combination of Watson, Jordan and Guilley teaches the method of claim 1.
The combination of Watson, Jordan and Guilley teaches to digitize the collected APU data and apply an algorithm to capture elements that indicate APU health concern as described in claim 1 above, but does not explicitly disclose providing, by the one or more processors, a plurality of descriptions of an APU fault; receiving, by the one or more processors, a selection of a common fault phenomenon identification from the plurality of descriptions of an [[APU]] fault;  22Attorney Docket No.: 00194-0178-00000 generating, by the one or more processors, an [[APU]] fault report from the [[digitized APU]] data and the common fault phenomenon identification from the plurality of descriptions of an APU fault; and transmitting, by the one or more processors, the [[APU]] fault report to the cloud- based health monitoring system to generate a maintenance recommendation.

However, Richter teaches providing, by the one or more processors, a plurality of descriptions of an [[APU]] fault ([Par. 0027], “The diagnosis fault code is associated with the fault condition and, by way of example, contains an index number for identifying malfunctions that can arise during operation of a vehicle. The diagnosis fault code is also referred to as a diagnostic trouble code (DTC)”); 
	receiving, by the one or more processors, a selection of a common fault phenomenon identification from the plurality of descriptions of an [[APU]] fault ([Par. 0020], “diagnostic fault code, what is known as a diagnostic trouble code (DTC), which is generated by a controller of the vehicle using sensors of the vehicle. A diagnostic fault code of this kind can be provided by a vehicle diagnosis system” wherein the “fault code” reads on the “fault phenomenon identification”);  22Attorney Docket No.: 00194-0178-00000 
	generating, by the one or more processors, an [[APU]] fault report from the [[digitized APU]] data and the common fault phenomenon identification from the plurality of descriptions of an [[APU]] fault ([Par. 0031], “The processing apparatus is capable of generating a fault report on the basis of a fault condition of the vehicle … The fault report can comprise a diagnosis fault code (diagnostic trouble code, DTC) that is provided by a control apparatus of the vehicle using what is known as an onboard diagnosis, for example. The processing apparatus is further capable of determining load collective data, particularly prior to generation of the fault report in the vehicle”); and 
	transmitting, by the one or more processors, the [[APU]] fault report to the cloud- based health monitoring system to generate a maintenance recommendation 
([Par. 0031], “The processing apparatus is capable of generating a fault report on the basis of a fault condition of the vehicle and of transmitting the fault report to the server”

[Par. 0024], “The customer service data are retrieved by the server from a customer service database on the basis of the fault report. This assists fast and precise ascertainment of the cause of fault. Further, a repair standard can be automatically generated from the customer service data on the basis of the determined cause of fault”)




Regarding to claim 3, the combination of Watson, Jordan, Guilley and Richer teaches the method of claim 2.
Watson further teaches the computer-implemented method of claim 1, wherein the cloud-based health monitoring system is configured to analyze the digitized APU data and information from the APU fault report to update the one or more tuning parameters and to generate a maintenance recommendation 
([Par. 0060], “if the first or second aircraft 10a, 10b reports to the remote monitoring station 74 eventful avionics data that warrants closer monitoring, the filter parameters 84 may be revised, and thresholds for when data is reported, the frequency of data acquisition, sampling, or reporting maybe adjusted … the remote monitoring station 74 can generate a filter adjustment command 96 that is transmitted to the system 70”)

[Par. 0013], “the secure streaming of aircraft operational parameter data via an in-flight entertainment and communications (IFEC) system while the aircraft is in flight. This data may be utilized for managing maintenance procedures, route improvements, and/or incident analysis”)

Regarding to claim 4, the combination Watson, Jordan, Guilley and Ritcher teaches the method of claim 3.
Richter further teaches generating, by the one or more processors, a digitized task card that identifies maintenance actions to be performed based on the maintenance recommendation from the cloud-based health monitoring system ([Par. 0024], “the repair standard comprises a list of required spare parts for rectifying the cause of fault and the work items required for substituting the spare parts. Further, the repair standard can comprise an estimate of the costs for the repair. On the basis of the repair standard, a workshop can schedule a repair to the vehicle in good time”)

Regarding to claim 9, the combination of Watson, Jordan and Guilley teaches the system of claim 8.
The combination of Watson, Jordan and Guilley teaches to digitize the collected APU data and apply an algorithm to capture elements that indicate APU health concern as described in claim 1 above, but does not explicitly disclose providing a plurality of descriptions of an APU fault; receiving a selection of a common fault phenomenon identification from the plurality of descriptions of an [[APU]] fault;  22Attorney Docket No.: 00194-0178-00000 generating an [[APU]] fault report from the [[digitized APU]] data and the common fault phenomenon identification from the plurality of descriptions of an [[APU]] fault; and transmitting the [[APU]] fault report to the cloud- based health monitoring system to generate a maintenance recommendation.

However, Richter teaches providing a plurality of descriptions of an [[APU]] fault ([Par. 0027], “The diagnosis fault code is associated with the fault condition and, by way of example, contains an index number for identifying malfunctions that can arise during operation of a vehicle. The diagnosis fault code is also referred to as a diagnostic trouble code (DTC)”); 
receiving a selection of a common fault phenomenon identification from the plurality of descriptions of an APU fault ([Par. 0020], “diagnostic fault code, what is known as a diagnostic trouble code (DTC), which is generated by a controller of the vehicle using sensors of the vehicle. A diagnostic fault code of this kind can be provided by a vehicle diagnosis system” wherein the “fault code” reads on the “fault phenomenon identification”);  22Attorney Docket No.: 00194-0178-00000 
generating an APU fault report from the digitized APU data and the common fault phenomenon identification from the plurality of descriptions of an APU fault ([Par. 0031], “The processing apparatus is capable of generating a fault report on the basis of a fault condition of the vehicle … The fault report can comprise a diagnosis fault code (diagnostic trouble code, DTC) that is provided by a control apparatus of the vehicle using what is known as an onboard diagnosis, for example. The processing apparatus is further capable of determining load collective data, particularly prior to generation of the fault report in the vehicle”); and 
transmitting the APU fault report to the cloud- based health monitoring system to generate a maintenance recommendation. 
([Par. 0031], “The processing apparatus is capable of generating a fault report on the basis of a fault condition of the vehicle and of transmitting the fault report to the server”

[Par. 0024], “The customer service data are retrieved by the server from a customer service database on the basis of the fault report. This assists fast and precise ascertainment of the cause of fault. Further, a repair standard can be automatically generated from the customer service data on the basis of the determined cause of fault”)


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the combination of Watson, Jordan and Guilley to incorporate the teaching of Richter. The modification would have been obvious because by generating a fault report and sending it to the cloud-based health monitoring system, it allows the system to identify the particular health concerns of the APU, and recommend maintenance needed to address the issues. 

Regarding to claim 10, the combination of Watson, Jordan, Guilley and Richter teaches the system of claim 9.
Richter further teaches wherein the cloud-based health monitoring system is configured to analyze the digitized APU data and information from the APU fault report to update the one or more tuning parameters and to generate a maintenance recommendation 
([Par. 0060], “if the first or second aircraft 10a, 10b reports to the remote monitoring station 74 eventful avionics data that warrants closer monitoring, the filter parameters 84 may be revised, and thresholds for when data is reported, the frequency of data acquisition, sampling, or reporting maybe adjusted … the remote monitoring station 74 can generate a filter adjustment command 96 that is transmitted to the system 70”)

[Par. 0013], “the secure streaming of aircraft operational parameter data via an in-flight entertainment and communications (IFEC) system while the aircraft is in flight. This data may be utilized for managing maintenance procedures, route improvements, and/or incident analysis”)


Regarding to claim 11, the combination of Watson, Jordan, Guilley and Richter teaches the system of claim 10.
Richter further teaches generating a digitized task card that identifies maintenance actions to be performed based on the maintenance recommendation from the cloud-based health monitoring system ([Par. 0024], “the repair standard comprises a list of required spare parts for rectifying the cause of fault and the work items required for substituting the spare parts. Further, the repair standard can comprise an estimate of the costs for the repair. On the basis of the repair standard, a workshop can schedule a repair to the vehicle in good time”)

Claim 16 - 18 describe limitations for a non-transitory computer-readable medium that are similar to the limitations for the computer-implemented system of claim 9 – 11 respectively. Therefore, claim 16 - 18 are rejected under 35 USC § 103 for the same reason as described above.

Claim 5, 12, 19 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Watson, Jordan and Guilley in view of Phelps, Mark Robert (Publication No. US 20130176133 A1; hereafter Phelps).
Regarding to claim 5, the combination of Watson, Jordan and Guilley teaches the method of claim 1.
The combination of Watson, Jordan and Guilley teaches to digitize the collected APU data and apply an algorithm to capture elements that indicate APU health concern as described in claim 1 above, but does not explicitly disclose wherein the algorithm is configured to reduce the amount of [[digitized APU]] data in the captured elements by removing [[digitized APU]] data indicating intermittent or false- positive [[APU]] health concerns.

However, Phelps teaches wherein the algorithm is configured to reduce the amount of [[digitized APU]] data in the captured elements by removing [[digitized APU]] data indicating intermittent or false- positive APU health concerns ([Par. 0014], The health monitoring systems include a device (e.g., computer and/or computer processes running on computers) in the system that receives diagnostic alarm data that relates to the health of the process controller. The device includes components (e.g., software and/or hardware) that filter the diagnostic alarm databased on a set of rules resulting in a limited set of diagnostic alarm data (e.g., false alarm data removed, duplicate alarm data removed, etc.). The device provides the limited set of diagnostic alarm data to a remote location (e.g., for analysis of the data and/or providing resolutions)”

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the combination of Watson, Jordan and Guilley to incorporate the teaching of Phelps. The modification would have been obvious because by filtering false data, it minimizes unnecessary maintenance processes regarding to the false health concerns. 
	
Claim 12 describes limitations for a computer-implemented system that are similar to the limitation for the method of claim 5. Therefore, claim 12 is rejected under 35 USC § 103 for the same reason as described above.

Claim 19 describes limitations for a non-transitory computer-readable medium that are similar to the limitation for the method of claim 5. Therefore, claim 9 is rejected under 35 USC § 103 for the same reason as described above.

Claim 6, 13, 20 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Watson, Jordan and Guilley in view of Pereira, Frazer Leslie (Patent No. US 10380809 B2; hereafter Pereira).

Regarding to claim 6, the combination of Watson, Jordan and Guilley teaches the method of claim 1.
The combination of Watson, Jordan and Guilley teaches to digitize the collected APU data and apply an algorithm to capture elements that indicate APU health concern as described in claim 1 above, but does not explicitly disclose applying, by the one or more processors to the algorithm, a sliding window algorithm to identify a subset of the [[digitized APU]] data to analyze; applying, by the one or more processors, a likelihood function to the [[digitized APU]] data in the sliding window to identify data indicating potential [[APU]] health concerns; and storing, by the one or more processors, the data indicating potential [[APU]] health concerns in a buffer.

However, Pereira teaches applying, by the one or more processors to the algorithm, a sliding window algorithm to identify a subset of the [[digitized APU]] data to analyze (Col 5, line 46 – 50, “data collection algorithm to sample and buffer a subset of the monitored voltage and current data. The sensors 16 may transmit data representative of the monitored voltage and current to the processor 12 at step 112. At step 114, the sensors 16, the processor 12 or both may evaluate the data to identify a fault event”); 
	applying, by the one or more processors, a likelihood function to the digitized APU data in the sliding window to identify data indicating potential APU health concerns (Col 5, line 50 – 66, “At step 114, the sensors 16, the processor 12 or both may evaluate the data to identify a fault event … the evaluation process may include analysis based on case-based reasoning, data filtering and thresholding, artificial intelligence algorithms or statistical modeling including influence networks and hybrid Markov mixture models”); and 
	storing, by the one or more processors, the data indicating potential [[APU]] health concerns in a buffer 
(Col 5, line 65 – 67, Col 6, line 1 – 2, “if the processor 12 identifies a fault event at step 116, then the processor 12 at step 118 may select a subset of the data and then at step 120 transmit the data subset to memory for storage”

[Col. 3, line 13 – 15], “The system memory may include read only memory (ROM) and random access memory (RAM)”)




Claim 13 describes limitations for a computer-implemented system that are similar to the limitation for the method of claim 6. Therefore, claim 13 is rejected under 35 USC § 103 for the same reason as described above.

Claim 20 describes limitations for a non-transitory computer-readable medium that are similar to the limitation for the method of claim 6. Therefore, claim 20 is rejected under 35 USC § 103 for the same reason as described above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN V NGUYEN whose telephone number is (571)272-7320. The examiner can normally be reached Monday -Friday 11am - 7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEVEN VU NGUYEN/Examiner, Art Unit 3668